 

AO 2455 (Rev. 02/08/'2019) Judgment m a Criminal Pe'tty Case (Modit`led) _ Page 1 ofl

d "-.. i-' "'*"‘

 

 

l l l\] ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF`CALIFORNIA
limited states OfAm@rica ` JUDGMENT IN A cRIMINAL cAsE
V_ (For Offenses Committed On or Aiter November l, 1987}
Elii;andro De Jesus Riyera-Camacho' l l . Case Number' 3:19"mj'21177`
n Robe`rt A Garcia g
Defendant .s' / tromey H§”m'“' D
REGISTRATION No. ` .. l PHL\R 0 8 2019 -

THE DEFENDANT: CLERK. U.S. DISTR|CT COURT-

l pleaded guilty to count(s) lofComplaint ` ` f souTH'ERN alstR:ctol=cAl.iF`oRNlA
` B`v' Lie:._uulr

 

 

 

 

l:| Was found guilty to count(s)
after a plea of not guilty. -
Accordingly, the defendant ls adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense ' - Count Numbergs!
` 8:1325 ILLEGAL ENTRY (Misdemeanor) 1 _ 1
§ The defendant has been found not guilty on count(s)
|:| Coun_t(s) ` dismissed on the motion of the United States.
IMPRISONMENT

The defendant 1s hereby committed to the custody of the United States Bureau of Prisons to be '
imprisoned for a term of:

 

\:l TIME sERV_ED _ - fig ` days

' . § Assessment: $10 WAIVED § Fine: WAIVED

§ Court recommends USMS, lCE or DHS or other arresting agency return all property and all documents` m
the defendant’ s possession at the time of arrest upon their deportation or removal. _ _
§ Court recommends defendant be deportedjremoved With relative, charged in case

 

IT lS ORDERED_ that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments '
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

_ _ Thursday, l\/larch 7, 2019
/’j Date of l position of Sentence

Received ‘ \

 

 

 

U§YRAA E sTANLEMooNE `
ED ATES MAGISTRATE JUDGE

Clerk’s Offlce Copy n n - _ n n n 3:19§mj-21177

 

